In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-16-00035-CV


            RR ROYAL RANCH COMPANY, A TEXAS CORPORATION,
       AND ALL OTHER OCCUPANTS OF 4802 MINERAL WELLS HIGHWAY,
                 WEATHERFORD, TEXAS 76088, APPELLANT

                                           V.

         SAPH, LLC, A TEXAS LIMITED LIABILITY COMPANY, APPELLEE

                      On Appeal from the County Court at Law No. 1
                                  Parker County, Texas
              Trial Court No. CA-15-016, Honorable Jerry Buckner, Presiding

                                    April 21, 2016

                           MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant RR Royal Ranch Company, a Texas corporation, and all other

occupants of 4802 Mineral Wells Highway, Weatherford, Texas 76088, filed a notice of

appeal on December 8, 2015. On February 10, 2016, the district clerk notified us by

letter that RR Royal Ranch had not paid or made arrangements to pay for the clerk’s

record. See TEX. R. APP. P. 35.3(a)(2). By letter of February 26, we directed RR Royal

Ranch to make payment arrangements acceptable to the district clerk by March 4.
Failure to do so, we advised, would subject the appeal to dismissal for want of

prosecution. See TEX. R. APP. P. 37.3(b). RR Royal Ranch did not make arrangements

to pay for the clerk’s record by this deadline. By letter of April 7, we again ordered RR

Royal Ranch to make payment arrangements for the clerk’s record by April 18, and

advised RR Royal Ranch we would dismiss the appeal for want of prosecution if it failed

to do so.


       To date, RR Royal Ranch has not made payment arrangements for the clerk’s

record. The appeal is therefore dismissed for want of prosecution and failure to comply

with requirements of the appellate rules and this Court’s order. TEX. R. APP. P. 37.3(b);

42.3(b), (c).


       Finally, the pending motion of counsel for RR Royal Ranch to withdraw is

granted. Within five days of the date of this opinion, counsel shall comply with the

requirements of Appellate Rule 6.5(c). TEX. R. APP. P. 6.5(c).




                                                      James T. Campbell
                                                          Justice




                                            2